Citation Nr: 0818197	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the veteran has filed a timely appeal on the 
issue of entitlement to service connection for a left foot 
disorder.

2.  Whether the veteran has filed a timely appeal on the 
issue of entitlement to service connection for residuals of a 
stab wound to the back.

3.  Whether the veteran has filed a timely appeal on the 
issue of entitlement to service connection a rash of the 
back.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, that denied the above claims.

The veteran had initially requested to appear at a personal 
hearing over which a Veterans Law Judge would have presided 
while at the RO.  However, in January 2008, he withdrew his 
request for a hearing.


FINDINGS OF FACT

1.  An October 2004 RO rating decision denied entitlement to 
service connection for a left foot disorder, residuals of a 
stab wound to the back, and a rash of the back.  Notice of 
this decision was mailed to the veteran by letter from the RO 
dated November 2, 2004.

2.  In November 2004, the veteran submitted a notice of 
disagreement with the denial of entitlement to service 
connection for a left foot disorder, residuals of a stab 
wound to the back, and a rash of the back.

3.  In August 2005, the RO furnished the veteran with a 
statement of the case concerning the issues of entitlement to 
service connection for a left foot disorder, residuals of a 
stab wound to the back, and a rash of the back; included with 
the notice was an Appeal To Board Of Veterans' Appeals (VA 
Form 9) and instructions advising that he was required to 
file a substantive appeal within 60 days of the date of the 
notice, or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed.

4.  The veteran's VA Form 9 was not received by the RO until 
December 19, 2005.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claims of entitlement to service connection for a left foot 
disorder, residuals of a stab wound to the back, and a rash 
of the back, and the Board lacks jurisdiction to consider 
this matter.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, (VCAA) 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1). 

Timeliness of substantive appeal is a "downstream" 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The veteran 
was properly notified of the jurisdictional problem in a May 
2006 letter from the RO, and was offered the opportunity to 
present argument or evidence on the matter.  See Marsh v. 
West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 (August 18, 
1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issues of entitlement service 
connection for a left foot disorder, residuals of a stab 
wound to the back, and a rash of the back. The law provides 
that ". . . questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations."  
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The notice of disagreement 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1). Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  An application for review on appeal shall not be 
entertained unless it is in conformity with this Chapter 
[Chapter 71]. 38 U.S.C.A. § 7108.

Here, a rating decision of the RO dated in October 2004 
denied entitlement to service connection for a left foot 
disorder, residuals of a stab wound to the back, and a rash 
of the back.  The RO notified the veteran of this decision 
and of his appellate rights by letter dated November 2, 2004.  
Therefore, the one-year appeal period expired on November 2, 
2005, one year after "the date of mailing of the notice of 
the result of the initial review or determination."  38 
U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the veteran was received 
on November 22, 2004.  The RO issued a statement of the case 
dated in August 2005, by letter dated August 15, 2005.  It 
was mailed to the veteran at his most recent address of 
record.  He was notified that he was required to file a 
substantive appeal to complete his appeal, and a VA Form 9 
was provided for that purpose.  He was advised that he should 
respond within 60 days from the date of the letter, or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action that he had 
appealed, in order to perfect his appeal.  The 60 day appeals 
period following the mailing of the statement of the case 
would have been on October 15, 2005.  However, the remaining 
one-year appeal period following the mailing of the initial 
rating decision of the RO being appealed expired on November 
2, 2005.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. § 20.302(b).  
The veteran submitted nothing further prior to December 19, 
2005, when a completed VA Form 9 was received by the RO.

In May 2006, the veteran submitted a Statement In Support Of 
Claim (VA Form 21-4138) requesting that he be granted a 
waiver of the requisite appellate period, as it had taken him 
considerable time to obtain his service medical records in 
support of his appeal.  However, a review of the veteran's 
claims file reveals that the veteran had requested a copy of 
his claims file in November 2004, and that he had been 
provided the requested copy in December 2004.  The veteran 
had been provided a copy of his claims file approximately 
eleven months prior to the expiration of the one-year 
appellate period.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or the remainder of the one-year period 
after the mailing of notice of the initial determination, 
whichever is longer.  In this case, the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, i.e., by November 2, 2005.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  
Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the aforestated issues and, therefore, 
the claim must be dismissed.

As a final matter, the law and regulations which require the 
Board to dismiss the veteran's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the veteran in the administrative appeals process.  
Thus, the veteran remains in a position to press his claim 
without prejudice, if he so desires, by providing new and 
material evidence as to the issues of entitlement to service 
connection for a left foot disorder, residuals of a stab 
wound to the back, and a rash of the back.


ORDER

A timely substantive appeal was not received to the October 
2004 rating decision denying service connection for a left 
foot disorder, residuals of a stab wound to the back, and a 
rash of the back, the claims are dismissed. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


